UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
       v.                           )                 Criminal No. 21-0598 (PLF)
                                    )
TERENCE SUTTON                      )
   and                              )
ANDREW ZABAVSKY,                    )
                                    )
            Defendants.             )
____________________________________)


                                     SCHEDULING ORDER

               On May 9, 2022, the Court issued an order setting forth the schedule for trial,

which is scheduled to begin on October 17, 2022. See Scheduling Order [Dkt. No. 166]. The

Court further ordered the parties to meet and confer and submit a joint status report with a

proposed schedule for pretrial motions, including any motions to dismiss the case, all motions in

limine, and all Daubert motions. Id. at 2. On May 16, 2022, the parties submitted a joint status

report jointly proposing a schedule for expert disclosures, Daubert motions, and motions in

limine. See Joint Status Report (“JSR”) [Dkt. No. 167] at 1. The parties indicated, however, that

they “do not agree on a proposed schedule for pre-trial Rule 12 motions,” and provided two

proposals for the briefing of Rule 12 motions. Id. at 1-2.

               After careful consideration of the parties’ joint status report, the Court adopts the

parties’ joint proposed schedule for expert disclosures, Daubert motions, and motions in limine,

and agrees with the government’s proposed schedule for Rule 12 motions. The Court further

provides dates for the submission of a joint proposed pre-voir dire written questionnaire, a status

conference to resolve any disputes relating to the proposed questionnaire, and the docketing and
photocopying of a final questionnaire before it is administered to the jury panel on

September 29, 2022.

                  The Court does not, however, set deadlines regarding the exchange of exhibit and

witness lists or the submission of proposed jury instructions and a jury verdict form. The Court

directs the parties to meet and confer and provide proposed deadlines for the exchange and

submission of these materials. In addition, the Court requires further clarification about the

meaning of “supplements to pretrial motions,” which is included in the joint status report with a

deadline of August 22, 2022. See JSR at 1. Accordingly, it is hereby

                  ORDERED that the parties shall meet and confer and file a joint status report, on

or before June 10, 2022, proposing dates for the exchange of case-in-chief exhibits, exhibit lists,

and witness lists, as well as the submission of proposed jury instructions and a jury verdict form.

The joint status report should also include a clarification about the meaning of “supplements to

pretrial motions,” or a description of what the parties intend to file on August 22, 2022. See JSR

at 1; and it is

                  FURTHER ORDERED that the Court’s Scheduling Order [Dkt. No. 166] is

modified by this Order, as set forth in the following schedule:

            Date                     Description

            June 15, 2022            The parties shall file any Rule 12 motions.

            June 29, 2022            The parties shall file oppositions to Rule 12
                                     motions.

            July 6, 2022             The parties shall file replies in support of Rule 12
                                     motions.

            Week of                  The Court will hear oral argument on Rule 12
            July 11, 2022            motions, with the date and time to be provided by
                                     the Court at a later date.



                                                   2
Date                  Description

July 15, 2022         The parties shall exchange expert notices and
                      disclosures.

August 1, 2022        The parties shall file any Daubert motions.

August 15, 2022       The parties shall file oppositions to Daubert
                      motions.

August 22, 2022       The parties shall file replies in support of Daubert
                      motions.

Week of               The Court will hear oral argument on Daubert
August 29, 2022       motions, with the date and time to be provided by
                      the Court at a later date.

August 29, 2022       The parties shall file a joint proposed pre-voir dire
                      written questionnaire.

September 2, 2022     The parties shall file any motions in limine.

September 12, 2022    The Court will hold a status conference to resolve
                      any disputes relating to the proposed pre-voir dire
                      written questionnaire.

September 16, 2022    The parties shall file oppositions to motions in
                      limine.

September 19, 2022    The parties shall docket a final pre-voir dire written
                      questionnaire that incorporates the Court’s
                      resolution of any disputes relating to the proposed
                      questionnaire. The Court will approve the final
                      questionnaire shortly thereafter. Once finalized, the
                      parties shall photocopy the questionnaire and
                      provide the Court with enough copies to administer
                      the questionnaire to a special jury panel of
                      approximately 150 potential jurors on
                      September 29, 2022.

September 23, 2022.   The parties shall file replies in support of motions in
                      limine




                                    3
        Date                  Description

        Week of               The Court will hear oral argument on motions in
        September 26, 2022    limine, with the date and time to be provided by the
                              Court at a later date.

        September 29, 2022    The Court will administer the pre-voir dire written
                              questionnaire to a special jury panel in the
                              Ceremonial Courtroom (Courtroom 20) beginning
                              at 10:00 a.m.

        September 30-         The parties shall review the written questionnaire
        October 5, 2022       responses and meet and confer about excusing
                              certain jurors, during which period the Court will
                              attempt to resolve or decide the parties’ objections.

        October 6, 2022 at    Final pretrial conference.
        1:00 p.m.

        October 17-18, 2022   Jury selection will commence in the Ceremonial
                              Courtroom (Courtroom 20) at 10:00 a.m., and will
                              continue, as necessary, on October 18, 2022.

        October 19, 2022      Trial will commence in Courtroom 29 at 10:00 a.m.
                              with opening statements, and will continue each
                              weekday at 10:00 a.m. until concluded.

        November 11, 2022     Recess for Veterans Day.

            SO ORDERED.                                       Digitally signed by
                                                              Paul L. Friedman
                                                              Date: 2022.06.02
                                                              09:37:08 -04'00'
                                        _______________________________
                                        PAUL L. FRIEDMAN
                                        United States District Judge

DATE: June 2, 2022




                                            4